Title: From George Washington to William Livingston, 22 April 1778
From: Washington, George
To: Livingston, William

 

Dr Sir
[Valley Forge, 22 April 1778]

Inclosed I transmit you a philadelphia Paper, containing the Draughts of Two Bills introduced into parliament by Lord North, and his speech upon the occasion. Their authenticity in philadelphia is not questioned, and I have not the smallest doubt, but there will be some overtures made us, similar or nearly so, to the propositions held forth in the Draughts. You will see there aim is, under offers of peace, to divide and disunite us, and unless their views are early investigated and exposed in a striking manner and in various shapes, by able pens, I fear, they will be but too successful, and that they will give a very unhappy, if not a ruinous cost to our affairs. It appears to me, that we have every possible motive to urge us to exertion. If they are still for War, and of which there can be no doubt, since they are straining every sinew & nerve to levy troops, it behoves us to be prepared—If for peace—our preparations are equally essential, as they will enable us, to treat with honor, dignity & I trust to freedom. There are many important concessions in the speech, and which I hope will be improved to our advantage. If your leisure will possibly permit, I should be happy that the whole should be discussed by your pen. I am Dr sir with great esteem & regard

Go: Washington


Dr Sir After I had closed the foregoing Letter and when I was just about to dispatch it by Express, I received your favors of the 17th & 20 Inst. with Governor Tryon’s Letters, both of the same import. I inclose you a Copy. The inclosures alluded to are the Draughts of the Two Bills. Can you conceive anything equal to the Shifts & Stratagems of the British Ministry? If we conduct our affairs with firmness & wisdom, we must do well. The Resolution, so called, in Town’s paper, must be an arrant forgery, as I never had the least intimation of it, and to suppose such a One could have passed, is to suppose almost the existence an impossibility. The forgery is calculated for the most wicked purposes—to excite an opposition in the people to the measures for drafting and to render them ineffectual. There is nothing the Enemy will not attempt to carry their ends.
The only proceedings of Congress for drafting that I have seen were passed the 26 Feby and are a recommendation to the several States.
“To fill up their respective Regiments by drafts from the Militia—to serve 9 Months after they appear at the places appointed for their Rendezvous—dischargeable before the end of that period, in proportion as recruits inlisted for three years or during the War may join the Regiments

in which they are.” What a contrast between these proceedings and the Forgery. I shall transmit the paper to Congress immediately, that they may pursue proper steps for counteracting this wicked—infernal publication. As these propositions & the speech of Lord North must be founded in the despair of the Nation of succeeding against us—or from a rupture in Europe that has actually happened or that certainly will, would it not be good policy to avail ourselves of the occasion and for the several States to hold out pardon &c. to all delinquents returning by a certain day? It appears to me upon a short consideration of the matter, that such a measure would detach the Tories from the Enemy and give them a further shock. I am Dr Sir with great regard Yr Most Obedt Servt


Go: Washington
